On June 14, 1999, movant, Disciplinary Counsel, filed a motion requesting this court to issue an order directing respondent to appear and show cause why he should not be held in contempt for failing to comply with requests for information and with a subpoena duces tecum issued by the Board of Commissioners on Grievances and Discipline. On September 17,1999, this court granted the motion to the extent that respondent was ordered to file a written response within twenty days of the order why he should not be held in contempt. On October 7, 1999, respondent filed a response to the show cause order. Upon consideration thereof,
IT IS ORDERED by this court, effective October 29, 1999, that respondent be and hereby is ordered to cooperate in the disciplinary investigation and to respond to the discovery requests in this matter.